Citation Nr: 0717544	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for atopic 
dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim on appeal.  The veteran is seeking higher 
disability rating for his atopic dermatitis, which is 
currently evaluated as 10 percent disabling.

Review of the claims file shows that VA last examined the 
veteran for his service-connected atopic dermatitis in March 
2004.  The report of that examination shows that the examiner 
found that skin areas affected by the atopic dermatitis 
consisted of the entire left antecubital fossa (estimated as 
an area of four inches in diameter), and the entire left 
popliteal fossa (estimated as an area of four inches in 
diameter).  The examiner noted there was minimal involvement 
to the right popliteal fossa.  The examiner estimated the 
total body percentage involved to be from 10 to 15 percent. 

Subsequent VA treatment records include an August 2004 
primary care treatment note showing that when seen five 
months after the VA examination, in August 2004, the 
treatment provider made findings that the atopic dermatitis 
involved skin of the extensor surfaces of both elbows and 
both knees, as well as the right fifth finger and left fourth 
finger.  This represents additional areas affected beyond 
those affected at the time of the March 2004 VA examination.  
The treatment provider also noted that the veteran had been 
receiving treatment by an outside primary care physician.  In 
sum, this record indicates a worsening of symptoms since the 
March 2004 VA examination; and also indicates that there are 
pertinent private treatment records that are not contained in 
the claims file.

A December 2004 VA primary care treatment note also shows 
that the atopic dermatitis involved the extensor surface of 
both elbows and both knees and the fourth finger of the left 
hand.  Although the treatment provider indicated that the 
symptoms were improved from the time of the August 2004 
visit, the findings still indicate that the skin condition 
symptoms had worsened since the March 2004 VA examination.

In sum, the record indicates that the symptoms of the service 
connected atopic dermatitis have worsened since the last VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
That examination was over three years ago, and the record 
suggests a certain level of lability in the condition of the 
service-connected atopic dermatitis.

Therefore, a contemporaneous and thorough VA examination, 
which takes into account any additional records of prior 
medical treatment since the March 2004 VA examination, would 
assist the Board in clarifying the current severity of the 
veteran's atopic dermatitis.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  As the veteran has indicated that there are 
pertinent private treatment records outstanding, prior to any 
examination, the RO should obtain all outstanding records of 
pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical care providers who evaluated or 
treated him for his atopic dermatitis.  
Attempt to obtain copies of medical 
records from all sources identified not of 
record already; and obtain all pertinent 
VA medical records of treatment not of 
record, including any VA treatment records 
dated after March 2005. 
 
2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the severity of the skin impairment due to 
the service-connected atopic dermatitis. 
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond. With respect to the 
service-connected atopic dermatitis 
including any residuals thereof, the 
examiner must provide specific findings as 
to each of the following:
 
A.  The nature of the service-connection 
atopic dermatitis and resulting residuals 
including any scarring, cystic nodules, 
exudation, pruritis, and any other 
manifestations.
 
B.  The location and measurement, in 
square inches or square centimeters, of 
the area or areas encompassed by any 
residual scarring;

C.  Whether any associated scarring 
includes any of the following 
manifestations: extensive lesions, poorly 
nourished, repeated ulceration, unstable, 
tender, and/or painful on examination;

D. Whether the associated scarring 
produces limitation of function of the 
affected part;

E.  The measurement of the percentage of 
the entire body affected by the service-
connection skin disorder residuals;

F.  The measurement of the percentage of 
exposed areas affected by the service-
connection skin disorder residuals;

G.  The need for systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs, and, if there is such a need, the 
total duration required over the past 12 
months;

H.  Regarding any affected areas of the 
head, face, and neck: identify whether 
there is visible or palpable tissue loss 
and either gross distortion or asymmetry 
of one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips);

I.  Regarding affected areas of the head, 
face, and neck: specify if any of the 
following characteristics of disfigurement 
are present and if so list each: scar is 5 
or more inches in length; scar is at least 
1/4 inch wide at the widest part; surface 
contour of scar is elevated or depressed 
on palpation; scar is adherent to 
underlying tissue; in an area exceeding 6 
square inches, the skin is either (list 
all conditions present) hypo- or hyper- 
pigmented, of abnormal texture, underlying 
soft tissue is missing, and/or skin is 
indurated and inflexible;

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected atopic 
dermatitis on his ability to work.
 
3.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claim.  The skin disorder claim must 
be evaluated based on applicable 
regulations and skin disability rating 
codes.  If the decision remains 
unfavorable, then issue an updated 
supplemental statement of the case and 
give the veteran and his accredited 
service representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


